Name: Commission Regulation (EEC) No 1862/82 of 12 July 1982 amending Regulation (EEC) No 1998/78 laying down detailed rules for the offsetting of storage costs for sugar
 Type: Regulation
 Subject Matter: accounting;  agricultural structures and production;  beverages and sugar
 Date Published: nan

 No L 205/ 12 Official Journal of the European Communities 13 . 7 . 82 COMMISSION REGULATION (EEC) No 1862/82 of 12 July 1982 amending Regulation (EEC) No 1998/78 laying down detailed rules for the Offsetting of storage costs for sugar 1 . In the second indent under (a) and in the third indent under (b) of Article 1 (2), and in the first and second indents of Article 1 (5), the word 'stocks' is replaced by the words 'stocks entitled to benefit from reimbursement of storage costs '. 2 . The following is inserted as Article 14a : 'Article 14a THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 8 (5) thereof, Whereas in accordance with Article 8 (2a) of Regula ­ tion (EEC) No 1785/81 the compensation system for storage costs does not apply to preferential sugar during the marketing years 1982/83 to 1984/85 ; whereas in order to implement the said paragraph it is therefore necessary to adapt Commission Regulation (EEC) No 1 998 /78 (3), as last amended by Regulation (EEC) No 2671 / 81 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar , For the marketing years 1982/83 to 1984/85 where sugar to which Article 14 (2) has already been applied is purchased by a person entitled to reim ­ bursement of storage costs the relationship between the quantity of Community sugar and the quantity of preferential sugar resulting from the application of that provision shall remain applicable to the purchased sugar.' Article 2 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982. Regulation (EEC) No 1998 /78 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 July 1982. For the Commission - Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p . 4 . 0 OJ No L 74, 18 . 3 . 1982, p . 1 . 0 OJ No L 231 , 23 . 8 . 1978 , p . 5 . 0 OJ No L 262, 16 . 9 . 1981 , p . 17 .